Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-16-2008

Andreas v. Coca Cola N Amer
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5014




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Andreas v. Coca Cola N Amer" (2008). 2008 Decisions. Paper 1734.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1734


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL




IN THE UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


                  NO. 06-5014


             SANDRA ANDREAS
                 Appellant

                       v.

       COCA-COLA NORTH AMERICA



 On Appeal From the United States District Court
    For the Eastern District of Pennsylvania
     (D.C. Civil Action No. 06-cv-00357)
     Magistrate Judge: Hon. Jacob P. Hart


 Submitted Pursuant to Third Circuit LAR 34.1(a)
                January 11, 2008

BEFORE: FISHER, JORDAN and STAPLETON,
             Circuit Judges

       (Opinion Filed: January 16, 2008)
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Appellant Susan Andreas, following termination of her employment with appellee

Coca-Cola North America (“Coca-Cola”), filed this suit in the Court of Common Pleas of

Lehigh County, Pennsylvania, alleging that Coca-Cola discharged her because of her age

(in violation of federal law) and in retaliation for her having filed a claim for workers’

compensation benefits (in violation of Pennsylvania law). Coca-Cola removed the case to

federal court. Thereafter, Andreas voluntarily dismissed her age discrimination claim,

and Coca-Cola moved for summary judgment on her retaliation claim. The District

Court, exercising its supplemental jurisdiction, granted summary judgment in favor of

Coca-Cola.

       We affirm essentially for the reasons set forth in the thorough and careful opinion

of the Magistrate Judge. Viewing the summary record in the light most favorable to

Andreas, she has failed to tender a prima facie case of a causal connection between her

termination and her filing for workers’ compensation benefits. Nor has she tendered




                                              2
evidence from which a jury could find that Coca-Cola’s explanation for her termination1

was a pretext.

       Accordingly, the judgment of the District Court will be affirmed.




   1
    I.e., that “it terminated Andreas in accordance with its normal personnel policies and
procedures, because she remained unable to perform the duties of her regular-duty
position after a 90-day modified work assignment, followed by thirteen weeks of short-
term disability leave, and because she was unable to locate a position with Coca-Cola
which she could perform, within the following 30 days.” JA at 17.
                                             3